COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200                         COURT
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX
IRENE RIOS                                                                            TELEPHONE
BETH WATKINS                                                                         (210) 335-2635
LIZA A. RODRIGUEZ
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                           July 1, 2019

        Christina Busbee                                  Michael C. Gross
        Assistant District Attorney                       Gross & Esparza, P.L.L.C.
        3102 Avenue G                                     1524 North Alamo Street
        Hondo, TX 78861                                   San Antonio, TX 78215
        * DELIVERED VIA E-MAIL *                          * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number:      04-18-00821-CR
               Trial Court Case Number:      16-10-12125-CR
               Style: Jake Eric Alvarado
                      v.
                      The State of Texas

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                              Very truly yours,
                                                              KEITH E. HOTTLE,
                                                              Clerk of Court

                                                              _____________________________
                                                              Veronica L. Gonzalez
                                                              Deputy Clerk, Ext. 5-3220
                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 1, 2019

                                     No. 04-18-00821-CR

                                    Jake Eric ALVARADO,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 16-10-12125-CR
                     Honorable Camile Glasscock Dubose, Judge Presiding


                                        ORDER
        The State’s brief was originally due to be filed on March 28, 2019. On April 1, 2019, the
State filed a motion for extension of time to file its brief requesting a 90-day extension of the
deadline. By order dated April 3, 2019, this court granted the motion; however, our order stated,
“Given the length of the extension, THIS IS THE FINAL EXTENSION OF TIME THAT
THE STATE WILL BE GRANTED.”

        On June 26, 2019, the State filed a second motion for extension of time to file its brief
based on two recent deaths in the immediate family of the attorney representing the State. The
motion is GRANTED; however, given the length of the extensions granted to date, THIS IS
THE FINAL EXTENSION OF TIME THAT THE STATE WILL BE GRANTED. The
State’s brief must be filed no later than July 26, 2019.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court
                                                MINUTES
                                             Court of Appeals
                                      Fourth Court of Appeals District
                                            San Antonio, Texas

                                               July 1, 2019

                                           No. 04-18-00821-CR

                                         Jake Eric ALVARADO,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 38th Judicial District Court, Medina County, Texas
                                   Trial Court No. 16-10-12125-CR
                         Honorable Camile Glasscock Dubose, Judge Presiding


                                              ORDER
        The State’s brief was originally due to be filed on March 28, 2019. On April 1, 2019, the
State filed a motion for extension of time to file its brief requesting a 90-day extension of the
deadline. By order dated April 3, 2019, this court granted the motion; however, our order stated,
“Given the length of the extension, THIS IS THE FINAL EXTENSION OF TIME THAT
THE STATE WILL BE GRANTED.”

        On June 26, 2019, the State filed a second motion for extension of time to file its brief
based on two recent deaths in the immediate family of the attorney representing the State. The
motion is GRANTED; however, given the length of the extensions granted to date, THIS IS
THE FINAL EXTENSION OF TIME THAT THE STATE WILL BE GRANTED. The
State’s brief must be filed no later than July 26, 2019.
                                                       /s/ Sandee Bryan Marion
                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2019.

                                                          /s/ Keith E. Hottle
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




Entered this 1st day of July, 2019.                                             Vol ___ Page ___